Citation Nr: 0600999	
Decision Date: 01/12/06    Archive Date: 01/19/06

DOCKET NO.  02-01 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for an upper back 
disorder.

2.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active service from December 1954 to October 
1957.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a July 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah.  In November 2003, the Board determined that the 
veteran had submitted new and material evidence to warrant 
reopening her claims for back disabilities.  In the same 
decision, the Board denied the veteran's claims of 
entitlement to service connection for upper and low back 
disorders.  

The veteran appealed the Board's decision to the U.S. Court 
of Appeals for Veterans Claims.  In a December 2004 order, 
the Court granted a Joint Motion to vacate and remand the 
Board's November 2003, decision.  Pursuant to the actions 
requested in the Joint Motion, the issues were remanded to 
the Board for additional development and readjudication 
consistent with the directives contained therein.


FINDINGS OF FACT

1.  A preponderance of the competent evidence of the record 
is against establishing a nexus between an upper back 
disorder and the veteran's active military service.  

2.  A preponderance of the competent evidence of the record 
is against establishing a nexus between a low back disorder 
and the veteran's active military service. 


CONCLUSIONS OF LAW

1.  An upper back disorder was not incurred or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107(a) (West 2002); 38 C.F.R. §§ 3.303, 3.309 
(2005).

2.  A low back disorder was not incurred or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the veteran was provided notice consistent 
with the VCAA in February 2001, prior to the initial AOJ 
decision.  

By letter dated in February 2001, the RO advised the veteran 
of the criteria for establishing her claims, the types of 
evidence necessary to prove her claims, the information 
necessary for VA to assist her in developing her claims, and 
the evidence that the RO had received.  The veteran was 
notified of which portion of that evidence she was 
responsible for sending to VA and which portion of that 
evidence VA would attempt to obtain on her behalf.  The 
letter suggested that she submit any evidence in her 
possession.  The letter also informed the veteran that at her 
option, the RO would obtain any non-Federal private treatment 
records she identified as related to her claims, provided she 
completed, signed, and returned, the enclosed VA Forms 21-
4142 to authorize VA to obtain them on her behalf.  Thus, the 
contents of this letter complied with the requirements of 38 
U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2005).

The record reflects that she and her representative were 
provided with copies of the July 2001 rating decision; the 
January 2002 statement of the case and the supplemental 
statement of the case issued in June 2002.  By way of these 
documents, the veteran was informed of the evidence needed to 
support her claims for service connection.  Thus, these 
documents provided notice of the laws and regulations, the 
cumulative evidence already of record, and the reasons and 
bases for the determination made regarding the claims, which 
the Board construes as reasonably informing her of the 
information and evidence not of record that is necessary to 
substantiate her claims.  Clearly, from submissions by and on 
behalf of the veteran, she is fully conversant with the legal 
requirements in this case.  All the above notice documents 
must be read in the context of prior, relatively 
contemporaneous communications from the RO.  See Mayfield, 
supra, at 125.  

As concerns the duty to assist, the RO obtained the treatment 
records identified by the veteran as relevant to her claims 
and arranged for appropriate examination.  The Board finds 
that all necessary development has been accomplished.  In 
this context, her service medical records, VA and private 
outpatient treatment records, and the May 2001 and May 2002 
VA examination reports have been obtained and associated with 
the claims file.  In March 2002, the veteran presented 
testimony at a personal hearing before a Hearing Officer at 
the Boise, Idaho, RO.  The veteran does not assert that there 
is additional evidence to be obtained, or that there is a 
request for assistance that has not been acted upon.  All 
records obtained or generated have been associated with the 
claims file.  The Board finds that the RO has complied with 
the duty to assist the veteran with the development of her 
claims.  38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. 
§ 3.159(c) (2005).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Pertinent Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).  As a general matter, service 
connection for a disability on the basis of the merits of 
such claim is focused upon (1) the existence of a current 
disability; (2) the existence of the disease or injury in 
service, and; (3) a relationship, or nexus, between the 
current disability and any injury or disease during service.  
See Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Where there is a chronic 
disease shown as such in service or within the presumptive 
period under 38 C.F.R. § 3.307 so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2005). 

The Court has established rules for the granting of claims 
based upon the chronicity and continuity of symptomatology 
provisions of 38 C.F.R. § 3.303(b).  The Court has held that 
the chronicity provision of section 3.303(b) is applicable 
where evidence, regardless of its date, shows that a veteran 
had a chronic condition in service or during an applicable 
presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court's case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be granted or reopened on the basis of 
section 3.303(b) if the condition is observed during service 
or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that post-service 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 493 
(1997).  The rules concerning chronicity and continuity of 
symptomatology, however, still require "medical expertise " 
to relate the veteran's present disability to his or her 
post-service symptoms.  Savage, 10 Vet. App. at 497-98.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  

C.  Factual Background

A review of the service medical records reveals no 
complaints, treatment, or diagnosis of an upper or low back 
disorder.  The records show that the veteran was involved in 
an airplane accident in June 1956, when she was a passenger 
on a training flight and the B-25 aircraft lost power and 
crash-landed.  She was hospitalized at the Lowry Air Force 
Base Hospital from June 1 to July 27, at which time she went 
on convalescent leave.  The final hospital disposition was on 
September 12, 1956.  She was treated for fractures of the 
left ulna and radius, right ankle contusion, left buttock 
laceration, and right foot burn.  There is no indication in 
the service records of any injury to, or complaints referable 
to, any disorder of the upper or lower back.  The September 
1957 separation revealed no pertinent complaints or 
abnormalities pertaining to the spine.

The veteran filed a claim for service-connected disability 
benefits in November 1957, claiming compensation for the 
residuals of the above-described injuries.  She made no 
mention of any back problems.  VA medical examination in 
March 1958 noted a number of diagnoses, not pertinent here, 
and found no abnormality in any segment of the back.

VA radiographs of the lumbar spine taken in February 1977 
revealed partial sacralization L5, with pseudo-articulation 
with the left sacrum.

VA treatment records dated from March to May 1989 shows that 
the veteran received physical therapy for cervical traction.  
Radiographs of the cervical spine taken in March 1989 were 
normal.  VA radiographs of the lumbar spine taken in November 
1989 revealed transitional lower lumbar vertebra, which was 
lumbarized on the right and sacralized on the left, and 
pseudojoint formation on the left, with no significant disc 
space narrowing.  Radiographs taken in January 1990 revealed 
ambiguous lumbar levels; probable transitional L5 segment, 
which was sacrilized on the left; narrowing of the thecal sac 
due to bony and ligamentous hypertrophy of the facet joints 
and concentric disc bulging at L4-5; dural sheath ectasia 
versus small neurofibroma on the left beneath the L5-S1 
level; and unilateral left spondylisthesis of L5.  

Additional VA and private medical records dated in 1995 show 
that the veteran received physical therapy for thoracic spine 
pain.

VA treatment records dated in May 1998 show that the veteran 
was seen with complaints of joint pain.  A past medical 
history of low back pain was noted.

VA treatment records dated from April 1999 to February 2000 
show that the veteran was seen with complaints of upper and 
lower back pain.  She reported the onset of the 
symptomatology since a 1956 airplane incident.  In February 
2000, diagnoses of mechanical low back pain and probable 
mechanical cervical pain were provided.  Radiographs of the 
thoracic spine taken in January 2000 revealed minimal 
degenerative changes.  

In a December 2000 medical statement, a private neurologist 
stated that in the latter part of 1994, he treated the 
veteran for injuries to the neck, upper back, and low back 
region sustained in a motor vehicle accident.  The veteran 
had left his care in the latter part of 1995, with residuals 
in the low back as well as some in between her shoulder 
blades.  The neurologist stated that the veteran's reported 
history included chronic back pain due to a 1956 airplane 
accident.  He also stated that there was some suggestion that 
subsequent films showed a congenital defect that he could 
only assume was spondylisthesis.  He stated that her back 
problem predated that, and stemmed from the airplane 
accident.  He indicated that, prior to his treatment of the 
veteran, she had been under the care of a chiropractor for 
chronic low back pain.  He opined that it seemed reasonable 
to conclude that the trauma sustained in 1956 contributed to 
the chronic low back pain the veteran has experienced over 
the years.

Radiographs taken in March 2001 revealed diminished disc 
height noted at L5-S1, with no other significant abnormality 
present, and prominent facet sclerosis was also noted at the 
lowest lumbar segments.

The veteran underwent a VA examination in May 2001.  The 
examiner indicated that the claims folder was available and 
reviewed.  It was noted that the veteran was involved in an 
airplane crash in 1956.  Her injuries included a fracture of 
the left forearm and right ankle injury.  At the time of the 
injury, she complained of a "sore spot" at the upper back 
region.  X-rays taken at the time were essential normal.  The 
records were otherwise negative for upper or lower back 
problems.  The examiner also noted the veteran's history of 
an automobile accident in 1994 with upper back spasms.  She 
was treated by a private neurologist, who sent her for 
physical therapy.  The examiner noted that the neurologist 
was aware of the airplane accident and indicated the 
possibility that the trauma sustained at that time could have 
contributed to the veteran's chronic low back pain.  The 
examiner also noted that it did not appear that the 
neurologist performed a physical examination of the veteran 
and there was no record that X-rays had been obtained.  

Examination of the spine revealed tenderness in the area of 
T2 and T3, and pain on percussion of the same area.  There 
was limitation of motion of the lumbar spine.  There was also 
mild pain on percussion of the lumbar spine and mild 
paraspinal muscle spasm.  The diagnosis was upper back pain 
and tenderness, cause unknown.  X-rays revealed minimal 
degenerative changes.  

The examiner stated that it was now forty-five years since 
the original accident and there was no record of any upper 
back or lumbar spine conditions noted in the medical records.  
He opined that it seemed less likely than not that the upper 
and lower back conditions were related to the airplane crash 
in 1956.

The veteran underwent another VA examination in May 2002.  
The examiner reviewed the veteran's claims file in its 
entirety, took a detailed history of her service and post-
service symptoms, and reviewed radiological findings.  The 
veteran was observed to have dextro-thoracic scoliosis.  
There was tenderness diffusely in the upper back and neck 
area.  There was no cervical, dorsal, or lumbar 
hypertonicity.  There was no visible spasm.  The diagnosis 
was reports of neck, mid, and lower back pain with 
essentially unremarkable musculoskeletal and neurological 
examinations.  The examiner was asked whether the plane crash 
rather than the intercurrent automobile accident had caused 
the current disabilities.  The examiner stated that he found 
no impairment to the cervical, dorsal, or lumbar spine, 
although the veteran reported discomfort in those areas.  
Notwithstanding, she had essentially normal range of motion 
and slightly reduced cervical range of motion.  There were 
signs of cervical degenerative disc disease at C5, 6, but 
this was very mild.  There were no signs of radiculitis, and 
no signs of radiculopathy.  Radiographs revealed degenerative 
disc disease.  However, the examiner related this to the 
transitional nature of the veteran's spine.  He further 
stated that he could not identify spondylolisthesis or 
spondylolysis.

During her March 2002 personal hearing, the veteran testified 
that, on June 1, 1956, she was a passenger in an airplane 
which took off and, just when it had leveled off, the right 
engine began backfired and caught on fire, requiring a crash 
landing.  She said that, since the plane crash, she had 
experienced back problems.  In the 1960s, she received 
treatment from a chiropractor.  Thereafter, in the early 
1990s, she received treatment from a private physician, now 
deceased, and that medical records were now destroyed.  She 
testified that subsequent to the 1956 plane crash and prior 
to the 1994 motor vehicle accident she had suffered no other 
back trauma.  She could not recall the time following her 
separation from service and the onset of her back problems.  
She reiterated her complaint of back pain following the plane 
crash.  She said that X-rays taken at the time had been 
negative, and no medical treatment was provided.

In a July 2002 statement, M.W., a friend of the veteran, 
reported the veteran suffered pain in her back, which limited 
her participation in certain physical activities.

D.  Analysis

As an initial matter, the Board notes that the veteran has 
submitted a substantial number of records, both VA and 
private, of a current upper and low back disorders.  She has 
reported chronic back pain since service, and has presented 
medical diagnoses including dextro-thoracic scoliosis, 
cervical disc disease, degenerative changes, spondylisthesis 
and mechanical back pain.  Because competent medical evidence 
of a current upper and low back disorders has been presented, 
the Board concedes the existence of current disabilities.  
Nevertheless, service connection still requires that these 
disabilities arose from a disease or injury incurred in 
active military service.  See 38 U.S.C.A. § 1110 (West 2002).

Service medical records note no complaints of any of the 
spinal symptoms that the veteran now reports, or any 
description of the type of injury that the veteran now 
details.  In addition, there was no reference to a spine 
disability at the time of her 1957 service separation 
examination.  Instead, a clinical evaluation of her 
musculoskeletal system was normal.  Given the opportunity to 
identify any history or symptoms associated with in-service 
injuries, the veteran reported no pertinent spine complaints 
at that time.  

Post-service VA and private treatment records document 
ongoing treatment for chronic neck and back pain.  However, 
these treatment records do not, in any way, suggest that the 
veteran's claimed symptomatology originated during military 
service.  Although the veteran has reported receiving 
treatment from physicians and chiropractors following service 
discharge, those records are unavailable.  Thus, the claims 
folder is devoid of any treatment records or other medical 
documents pertaining to her claimed back disabilities for 
several decades following her separation from service.  

The earliest notation in the medical records of complaints or 
treatment of current back disorder was in 1977, 20 years 
after the veteran's separation from active service in 1957.  
This date leaves a significant gap between service and the 
initial confirmation of a back disability, with no clinical 
support for acute or inferred manifestations or continued 
symptoms.  That is, there is no competent evidence of 
continuing or chronic spine disorders in the years following 
service.  As such, chronicity and continuity of 
symptomatology is not established.  38 C.F.R. § 3.303(b) 
(2005); Savage, at 498.  Rather, it is clear upon review of 
the record that the veteran suffered significant post-service 
injuries following her discharge from service.  Specifically, 
in 1994, she injured her neck and back in a motor vehicle 
accident.

Moreover, there is some disagreement between the examining 
physicians as to whether the veteran's back disorders are 
related to his service.  The Board acknowledges the December 
2000 private medical opinion which suggests the possibility 
that the spine disorders are related to service.  However, 
the 2001 and 2002 VA examination reports contradict that 
positive evidence.  Therefore, these opinions must thus be 
assessed by the Board to determine their relative probative 
value. 

Upon careful consideration of the conflicting evidence in 
this case, the Board has found the most probative evidence of 
record to be the veteran's service medical records, and the 
May 2001 and May 2002 VA examination reports.  Both VA 
examiners concluded that there was no relationship between 
the current low back disorder and service.  The VA opinions 
were expressly based upon review of the entire claims folder, 
including service medical records and post-service medical 
records, and provided detailed explanation and rationale for 
the opinions offered.  

The Board has also given careful consideration to the 
December 2000 opinion from the private neurologist, whose 
conclusions were based upon the veteran's reported history.  
Although the neurologist concluded that it seemed reasonable 
that the trauma the veteran was subjected to in the 1956 
plane crash contributed to the chronic low back pain she 
experienced over the years, there is no indication that he 
had access to the veteran's documented medical records, 
including the service medical records, in formulating his 
opinion.  The private neurologist did not indicate complete 
review of the veteran's claims folder, and did not address 
the lack of complaints or clinical findings during service.  
The Board notes that the Court has held that a post-service 
reference to injuries sustained in service, without a review 
of service medical records, is not competent medical 
evidence.  Grover v. West, 12 Vet. App. 109 (1999).

While an examiner can render a current diagnosis based on his 
examination of the veteran, without a thorough review of the 
record his or her opinion regarding etiology can be no better 
than the facts alleged by the veteran.  See Swann v. Brown, 
5 Vet.App. 229, 233 (1993).  The private neurologist's 
comments, in context, are merely the recordation of the 
history as related by the veteran, and do not represent a 
medical conclusion or opinion by the author.  See LeShore v. 
Brown, 8 Vet. App. 406 (1995).  Thus, to the extent that his 
clinical records were based upon a finding on a recitation by 
the veteran of her own medical history, the information is 
not probative evidence as to the etiology of the veteran's 
back disorder.  Moreover, the neurologist did not indicate 
that he had performed a physical examination or radiographic 
studies, but instead appeared to have based his findings 
entirely upon statements by the veteran.  In addition, the 
Board notes that the private physician's primary treatment of 
the veteran was for injuries in the neck, upper back, and 
lower back region sustained in a motor vehicle accident.  For 
these reasons, the Board finds the 2000 private opinion to be 
less persuasive and accorded less weight than the 2001 and 
2002 VA examiners.  

Therefore after weighing all the evidence, the Board adopts 
the 2001 and 2002 VA opinions, and, in light of the other 
evidence of record, that opinion evidence is sufficient to 
satisfy the statutory requirement of producing an adequate 
statement of reasons or bases where the expert has fairly 
considered material evidence which appears to support the 
veteran's position.  Wray v. Brown, 7 Vet.App. 488, at 492-93 
(1995).

The Board appreciates the sincerity of the veteran's belief 
in the merit of her claim.  Certainly, she is competent to 
state that she experienced pain or other symptoms in her 
upper and low back during service.  However, it is well 
established that, as a layperson, she is not considered 
capable of opining, no matter how sincerely, that she 
sustained a chronic disability of the spine during service, 
or that her current symptoms are the result of any injury 
that may have been sustained in service.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992) (a layperson is 
generally not competent to opine on a matter requiring 
knowledge of medical principles, such as causation or 
diagnosis).  The Board finds the veteran's actual service 
medical records are more probative than her own statements as 
to the incurrence of injuries during service.  Thus, there is 
no evidence beyond the veteran's own statements that she 
injured her neck and back during service, and records which 
would be expected to corroborate her account, i.e., the 
service medical records, do not do so.  

We have considered the doctrine of the benefit of the doubt, 
under 38 U.S.C.A. § 5107 and 38 C.F.R. § 3.102, but the Board 
does not find the evidence is in approximate balance so as to 
warrant its application.  The preponderance of the evidence 
of record establishes that the veteran's claimed upper back 
disorder was not incurred in or aggravated by her military 
service.  Accordingly, the claim of entitlement to service 
connection for an upper back disorder and a low back disorder 
must be denied.




ORDER

Service connection for an upper back disorder is denied.

Service connection for a low back disorder is denied.




_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


